Case: 14-10926    Date Filed: 12/18/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10926
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:13-cr-00168-BAE-GRS-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JORGE LIRA-XOCHICALE,
a.k.a. Roger,
a.k.a. Juan De Dios,
a.k.a. Juan Diablo,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (December 18, 2014)

Before HULL, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 14-10926     Date Filed: 12/18/2014    Page: 2 of 4


      Jorge Lira-Xochicale appeals his sentence of 66 months of imprisonment

imposed for conspiring to transport a person in interstate commerce for purposes of

prostitution, 18 U.S.C. § 371, and conspiring to harbor illegal aliens for purposes

of financial gain, 8 U.S.C. § 1324(a)(1)(A)(v)(I). Lira-Xochicale argues that his

sentence is unreasonable. We affirm.

      The district court did not abuse its discretion by varying upward 15 months

from the high end of Lira-Xochicale’s advisory guideline range of 41 to 51 months

of imprisonment. Lira-Xochicale and his coconspirators smuggled women into the

United States and used violence, intimidation, and threats of deportation to force

them to engage in prostitution. Lira-Xochicale transported at least six prostitutes

for the conspiracy, one of whom he called his “wife,” and he converted his

apartment into a makeshift brothel by hanging a sheet from the ceiling, placing a

mattress on the floor, and providing condoms and containers of personal lubricant.

The district court reasonably determined that a sentence of 66 months of

imprisonment was required to address the “nature and circumstances of [Lira-

Xochicale’s] offense” and his “history and characteristics,” and “to reflect the

seriousness of [his] offense,” “to promote respect for the law[,] . . . to afford some

deterrence to criminal conduct[,] and to protect . . . further victims [against similar

future] crimes [by Lira-Xochicale] and the members of the conspiracy.” See 18

U.S.C. § 3553(a). And Lira-Xochicale’s 66-month term is substantially less than


                                           2
               Case: 14-10926     Date Filed: 12/18/2014    Page: 3 of 4


his statutory maximum sentence of 15 years of imprisonment. See United States v.

Dougherty, 754 F.3d 1353, 1362 (11th Cir. 2014).

      The reasons provided by the district court were sufficiently compelling to

justify the extent of its upward variance. See United States v. Irey, 612 F.3d 1160,

1186–87 (11th Cir. 2010) (en banc). The district court explained that the

recommended sentencing range failed to account for Lira-Xochicale’s “integral

part [in] the conspiracy”; his involvement with “more than eight victims”; his

“coordinat[ion] [of] the transportation and delivery of prostitutes with both of the

main or lead defendants”; his “transport[ion] [of] many of the prostitutes between

various locations throughout Georgia and other states”; and his actions “as a pimp

for prostitutes in the . . . Atlanta, Georgia area.” Lira-Xochicale’s sentence is

within the range of reasonable sentences for his role in the conspiracy. See id. at

1190. Lira-Xochicale argues that his “role in the offense . . . is not a basis for

departing from th[e] [recommended sentencing] range,” United States Sentencing

Guidelines Manual § 5H1.7 (Nov. 2013), but his sentence was the result of a

variance, not a departure.

      Lira-Xochicale argues that his conduct “falls squarely within the typical sex

trafficking involving undocumented immigrants” and he received an unwarranted

variance that deserves the “closer review” called for in United States v.

Kimbrough, 552 U.S. 85, 109, 128 S. Ct. 558, 575 (2007), but we disagree. Lira-


                                           3
               Case: 14-10926     Date Filed: 12/18/2014     Page: 4 of 4


Xochicale’s offense differs from a “mine-run case,” id. at 109, 128 S. Ct. at 575,

where a conspirator smuggles illegal aliens into the United States and transports

them for a prostitution ring. Although it might be commonplace for the conspirator

to select a location for the prostitutes and to transport them, it is uncharacteristic

for him to act as their pimp.

      We AFFIRM Lira-Xochicale’s sentence.




                                            4